DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 15/580,607 filed on 12/7/17 and is a 371 of PCT/FI2015/050401 filed on 6/9/16.

Response to Amendment
This office action is in response to the amendments submitted on 2/12/2021. Claims 31-33, 35-37, 39-41, 43-45 and 47-49 are pending and ready for examination, claims 34 and 42 have been canceled, claims 48-49 have been newly added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 31-33, 36-37, 39-41, 44-45, and 47-49, are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0254716 A1, Mishra in view of US 2014/0056177 A1, Kneckt et al, hereinafter referenced as Kneckt.

As to independent claim 31, Mishra teaches “A method comprising: determining an orientation of a first apparatus with respect to a second apparatus based on at least one radio frequency packet passed wirelessly between the first and second apparatuses using an array of antennas forming part of at least one of the apparatuses;” ([abstract], [0003-0007] fig 1, and [0031], based on the gaze tracking information (orientation) of the glasses an interfacing response to be applied to another apparatus UE user equipment. Moreover, [0050-0052] wherein the communication using packets, such as for example out of many “general packet radio service GPRWS” is disclosed and wherein the use of antenna is one of the possible techniques as in [0102-0105]. one of ordinary skill in the art would contemplate that the antenna 917 of fig 9 could be an array of antennas (this is a mere design choice applicable within the art))
“determining a direction of a user eye movement while looking from the first apparatus towards the second apparatus;” ([0003-0007] “at least in part, on gaze tracking information.”, see [0028-0031] “glasses”; “gaze tracking”; “tracking of a user’s eye”.)
of an active scan for the second apparatus or a third apparatus associated with the second apparatus only if it is determined with respect to the direction of the user’s eye movement.” ([0037-0039] when the user looks at a certain content in the UE for a defined time/threshold, then a response/ action to take place related to that content such as resizing or allowing access to the content’s information or initiating a certain functionality. Also see [0040-0041] and [0060-0069]. Moreover, [0050-0052] and [0091] wherein the communication packets which includes information via their header identifying the packets, and the terminal as in [0108] wherein the reception of such packets could be applied via an active scan.)
Mishra does not expressly cite the active scan of the second apparatus.
Kneckt teaches “active scan” ([0027-0028], “active scanning”, “SWD 101 transmits a request communication seeking a response from candidate NWDs. Such a request communication may include data identifying SWD 101 as an authorized device and/or other data regarding SWD 101. The request may also include data that specifies certain criteria for candidate NWDs. For example, SWD 101 may be seeking to establish a link with an NWD operated by a particular network provider and/or an NWD that conforms to certain communication parameters. In some embodiments, only NWDs able to satisfy specified criteria respond to a request from an SWD.”, see [0019] “such scanning may be active or passive”, see fig 2B-2E wherein if there is a device within a defined orientation and distance range of figs 1B, 3A-C or 4, then the active scanning applies, yet if there is no device within the defined orientations and range then no active scanning applies as explained in [0001].)


As to independent claim 39, Mishra teaches “Apparatus comprising: at least one processor; and at least one memory including computer program code, which when executed by the at least one processor, cause the apparatus: to determine an orientation of a first apparatus with respect to a second apparatus based on at least one radio frequency packet passed wirelessly between the first and second apparatuses using an array of antennas forming part of at least one of the apparatuses;” ([abstract], [0003-0007] fig 1, and [0031], based on the gaze tracking information (orientation) of the glasses an interfacing response to be applied to another apparatus UE user equipment and wherein [0005] “at least one memory including computer program code for one or more computer programs”. Moreover, [0050-0052] wherein the communication using packets, such as for example out of many “general packet radio service GPRWS” is disclosed and wherein the use of antenna is one of the possible techniques as in [0102-0105]. one of ordinary skill in the art would contemplate that the antenna 917 of fig 9 could be an array of antennas (this is a mere design choice applicable within the art))

at least in part, on gaze tracking information.”, see [0028-0031] “glasses”; “gaze tracking”; “tracking of a user’s eye”.)
Mishra teaches “and to cause performance of an active scan for the second apparatus or a third apparatus associated with the second apparatus only if it is determined that the orientation of the first apparatus with respect to the second apparatus satisfies at least one predetermined condition with respect to the direction of the user’s eye movement.” ([0037-0039] when the user looks at a certain content in the UE for a defined time/threshold, then a response/ action to take place related to that content such as resizing or allowing access to the content’s information or initiating a certain functionality. Also see [0040-0041] and [0060-0069]. Moreover, [0050-0052] and [0091] wherein the communication packets which includes information via their header identifying the packets, and the terminal as in [0108] wherein the reception of such packets could be applied via an active scan.)
Mishra does not expressly cite the active scan of the second apparatus.
Kneckt teaches “active scan” ([0027-0028], “active scanning”, “SWD 101 transmits a request communication seeking a response from candidate NWDs. Such a request communication may include data identifying SWD 101 as an authorized device and/or other data regarding SWD 101. The request may also include data that specifies certain criteria for candidate NWDs. For example, SWD 101 may be seeking to establish a link with an NWD operated by a particular network provider and/or an NWD that conforms to certain communication parameters. In some embodiments, only NWDs able to satisfy specified criteria respond to a request from an SWD.”, see [0019] “such scanning may be active or passive”, see fig 2B-2E wherein if there is a device within a defined orientation and distance range of figs 1B, 3A-C or 4, then the active scanning applies, yet if there is no device within the defined orientations and range then no active scanning applies as explained in [0001].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known approach of active scanning applied within the art of Kneckt to the teaching of Mishra wherein such approach would provide the expected results of data communication/ packet communication utilizing a well-known approach applied within the same field of endeavor. (KSR)

As to independent claim 47, Mishra teaches “A non-transitory computer-readable medium having computer-readable code stored thereon, the computer readable code, when executed by a least one processor, cause performance of at least: determining an orientation of a first apparatus with respect to a second apparatus based on at least one radio frequency packet passed wirelessly between the first and second apparatuses using an array of antennas forming part of at least one of the apparatuses;” ([abstract], [0003-0007] fig 1, and [0031], based on the gaze tracking information (orientation) of the glasses an interfacing response to be applied to another apparatus UE user equipment and wherein [0005] “at least one memory including computer program code for one or more computer programs”. Moreover, [0050-0052] wherein the communication using packets, such as for example out of many “general packet radio service GPRWS” is disclosed and wherein the use of antenna is one of the possible techniques as in [0102-0105]. one of ordinary skill in the art would contemplate that the antenna 917 of fig 9 could be an array of antennas (mere design choice applicable within the art))
“determining a direction of a user’s eye movement while looking from the first apparatus towards the second apparatus;” ([0003-0007] “at least in part, on gaze tracking information.”, see [0028-0031] “glasses”; “gaze tracking”; “tracking of a user’s eye”.)
Mishra teaches “and causing performance of an active scan for the second apparatus or a third apparatus associated with the second apparatus only if it is determined that the orientation of the first apparatus with respect to the second apparatus satisfies at least one predetermined condition with respect to the direction of the user’s eye movement.” ([0037-0039] when the user looks at a certain content in the UE for a defined time/threshold, then a response/ action to take place related to that content such as resizing or allowing access to the content’s information or initiating a certain functionality. Also see [0040-0041] and [0060-0069]. Moreover, [0050-0052] and [0091] wherein the communication packets which includes information via their header identifying the packets, and the terminal as in [0108] wherein the reception of such packets could be applied via an active scan.)
Mishra does not expressly cite the active scan of the second apparatus.
Kneckt teaches “active scan” ([0027-0028], “active scanning”, “SWD 101 transmits a request communication seeking a response from candidate NWDs. Such a request communication may include data identifying SWD 101 as an authorized device and/or other data regarding SWD 101. The request may also include data that specifies certain criteria for candidate NWDs. For example, SWD 101 may be seeking to establish a link with an NWD operated by a particular network provider and/or an NWD that conforms to certain communication parameters. In some embodiments, only NWDs able to satisfy specified criteria respond to a request from an SWD.”, see [0019] “such scanning may be active or passive”, see fig 2B-2E wherein if there is a device within a defined orientation and distance range of figs 1B, 3A-C or 4, then the active scanning applies, yet if there is no device within the defined orientations and range then no active scanning applies as explained in [0001].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known approach of active scanning applied within the art of Kneckt to the teaching of Mishra wherein such approach would provide the expected results of data communication/ packet communication utilizing a well-known approach applied within the same field of endeavor. (KSR)

As to claims 32 and 40, Mishra as modified by Kneckt teaches “wherein the active scan is performed using an identifier of the second apparatus or the third apparatus that is included in a radio frequency packet received from the second apparatus.” ([0050-0052] and [0091], the communication protocol of the packets includes headers which provide identification of the data/ terminal/ device also see [0108] “identify the mobile terminal on a radio network”. in regards to the active san this 

As to claims 33 and 41, Mishra as modified Kneckt teaches “wherein causing performance of the active scan for the second apparatus or the third apparatus includes adding the second apparatus or the third apparatus to an active scan white list.” (fig 1, and [0046-0047] different user’s each with his/ her glasses are using the same application as depicted in of Mishra. i.e. users A-C, for example, each with a glasses, yet one of the users would have a priority relative to others/ ranking, i.e. the list of possible user’s has been provided which reads on “white list”. In regards to the limitation of active scan such limitation is disclosed by Kneckt as explained in the rejection of the above independent claims.)

As to claims 35 and 43, Mishra as modified by Kneckt teaches “determining a direction of a gesture performed by the user; determining that the orientation of the first apparatus with respect to the second apparatus satisfies the predetermined condition if the direction of the gesture of the user and the orientation of the first apparatus with respect to the second apparatus adopt a predetermined relationship.” ([0086] “based on gaze tracking information… from external input device …a stylus pen, a touch screen… motion sensor”.)

As to claims 36 and 44, Mishra as modified by Kneckt teaches “causing performance of the active scan only if at least one further pre-determined condition with issuing commands”, wherein human interaction with the device is disclosed. Moreover, [0053-0054] wherein more than one component along with the tracking is applicable/ combination including a user interface module to interact with the device and linking module to link relative communication based on the other modules such as the user interface module “in response to another user viewing the social network messages”; “a user may indicate interest in an entity and/or content associated with an entity based on one or more interest indicators. By way of example, a user may select a "like" button”; also see [0103] “a user of mobile terminal 901 speaks into microphone. In regards to the limitation “active scan” this limitation has been disclosed by Kneckt as explained in the rejection of the independent claims above.)
“or b) estimating a distance between the first and second apparatuses and causing performance of the active scan, only if the estimated distance satisfies a pre-determined criterion wherein the estimated distance satisfies the pre-determined criterion if the estimated distance is less than a threshold distance,” ([0068] “if the user looks away” versus “where the user looks at” reads on an estimated distance being higher or lower than a defined range, that is considered looking towards or away from a defined content, i.e. the distance measurement is implicitly applied. also see [0037]. In regards to the limitation “active scan” this limitation has been disclosed by Kneckt as explained in the rejection of the independent claims above.)
threshold”, and [0047]. In regards to the limitation “active scan” this limitation has been disclosed by Kneckt as explained in the rejection of the independent claims above.)

As to claims 37 and 45, Mishra as modified by Kneckt teaches “determining a type of the second apparatus or the third apparatus; and causing performance of the active scan, only if the apparatus is determined to be of a pre-defined type.” ([0088] the connection with external device (wired or wireless) is disclosed such as “wireless handheld devices, such as mobile telephones like cell phones, the communications interface 770 includes a radio band electromagnetic transmitter and receiver called a radio transceiver”, the type of each device is determined/identified within the communication packet [0050-0052] “open system interconnection model OSI”, and [0108]. Moreover, [0100] wherein defined type/ device “defined in terms of front-end and back-end characteristics” see [0108] “to identify the mobile terminal 901 on a radio network.” In regards to the limitation “active scan” this limitation has been disclosed by Kneckt as explained in the rejection of the independent claims above.)

As to claims 48 and 49, Mishra as modified teaches “determine vertical distance between the first apparatus and the second apparatus;” ([0068] “if the user looks away” versus “where the user looks at” reads on an estimated distance being higher or lower 
“cause performance of the active scan for the second apparatus or the third apparatus associated with the second apparatus if a) it is determined that the orientation of the first apparatus with respect to the second apparatus satisfies at least one predetermined condition” ([abstract], [0003-0007] fig 1, and [0031], based on the gaze tracking information (orientation) of the glasses an interfacing response to be applied to another apparatus UE user equipment.  Moreover, ([0037-0039] when the user looks at a certain content in the UE for a defined time/threshold, then a response/ action to take place related to that content such as resizing or allowing access to the content’s information or initiating a certain functionality. Also see [0040-0041] and [0060-0069]. Moreover, [0050-0052] and [0091] wherein the communication packets which includes information via their header identifying the packets, and the terminal as in [0108] wherein the reception of such packets could be applied via an active scan.)
Mishra does not expressly cite the active scan of the second apparatus.
Kneckt teaches “active scan” ([0027-0028], “active scanning”, “SWD 101 transmits a request communication seeking a response from candidate NWDs. Such a request communication may include data identifying SWD 101 as an authorized device and/or other data regarding SWD 101. The request may also include data that specifies certain criteria for candidate NWDs. For example, SWD 101 may be seeking to establish a link with an NWD operated by a particular network provider and/or an NWD that conforms to certain communication parameters. In some embodiments, only NWDs able to satisfy specified criteria respond to a request from an SWD.”, see [0019] “such scanning may be active or passive”, see fig 2B-2E wherein if there is a device within a defined orientation and distance range of figs 1B, 3A-C or 4, then the active scanning applies, yet if there is no device within the defined orientations and range then no active scanning applies as explained in [0001].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known approach of active scanning applied within the art of Kneckt to the teaching of Mishra wherein such approach would provide the expected results of data communication/ packet communication utilizing a well-known approach applied within the same field of endeavor. (KSR)
Mishra as modified teaches “b) the vertical distance is indicative of the first and second apparatus being on the same floor.” ([0031] and [0061] “gaze tracking information” a person wearing glasses interacting with his/ her UE device such as “mobile phone”, [0110] and claim 17, cannot be at different floor while interacting with his/her device. [0086] “a sensor detects condition in its vicinity”)

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection necessitated by the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448.  The examiner can normally be reached on Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        3/25/2021